Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: The claim has a misspelling of the word “assesse” in line 9 but should be spelled –assess-.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018); and Elec. Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	An anomaly assessment device comprising:
	a storage storing a correspondence relation between a type of a device, and a transition state candidate group in a stable state of the device of the type; [Abstract idea of storing data]
	at least one memory storing instructions; and [Additional elements that are not sufficient to amount to significantly more than the judicial exception]
	at least one processor configured to execute the instructions to: [Additional elements that are not sufficient to amount to significantly more than the judicial exception]
	acquire event information of a monitoring target device; [Abstract idea of collecting data]
	identify a transition state associated with the event information acquired of the monitoring target device: and [Abstract idea of analyzing data]

	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “device” itself. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea, i.e., device, memory and processor.
	Claim 2 recites the following:
	The anomaly assessment device according to claim 1, wherein the at least one processor  configured to execute the instructions to assess normality/anomaly of the monitoring target device, based on whether the identified transition state is included in the transition state candidate group associated with a type of the monitoring target device in the stored correspondence relation. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “device” itself. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea, i.e., device and processor.
	Claim 3 recites the following:
	The anomaly assessment device according to claim 1, wherein the correspondence relation is identified by a type of another of the monitoring target device being in a stable state, and a plurality of transition states identified in a stable state of the another monitoring target device, before event information of the monitoring target device is acquired. [Abstract idea of analyzing data]

	Claim 4 recites the following:
	The anomaly assessment device according to claim 1, wherein each transition state candidate in the correspondence relation is a combination of a state before transition and a state after transition, and [Abstract data types which are to be included in the collection and analysis]
	wherein the at least one processor configured to execute the instructions to assess normality/anomaly of the monitoring target device, based on whether a combination of a current transition state identified, and [Abstract idea of analyzing data]
	a transition state preceding the current transition state is included in the transition state candidate group associated with a type of the monitoring target device in the stored correspondence relation. [Abstract data types which are to be included in the collection and analysis]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “device” itself. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea, i.e., device and processor.
	Claim 5 recites the following:
	The anomaly assessment device according to claim 1, wherein a type of the device in the correspondence relation includes at least one of a use condition and a use setting of the device. [Abstract data types which are to be included in the collection and analysis]

	Claim 6 recites the following:
	The anomaly assessment device according to claim 1, wherein the correspondence relation stored in the storage is a correspondence relation between a plurality of types of a device, and the transition state candidate group in a stable state of a device of each type, and [Abstract data types which are to be included in the collection and analysis]
	wherein the at least one processor configured to execute the instructions to: calculate a similarity distance representing a similarity to an item parameter of a type of the monitoring target device in relation to an item parameter of each type included in the stored correspondence relation; and use the transition state candidate group associated with a type having a similarity distance being less than or equal to a predetermined threshold value and being smallest among the calculated plurality of similarity distances. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “device” itself. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea, i.e., device.
	Claims 7-12 are rejected based on similar rationale given to claims 1-6.
	Claim 13 is rejected based on similar rationale given to claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujino US 2012/0278478 (hereinafter “Fujino”).
	Regarding claim 1, Fujino teaches: An anomaly assessment device comprising: [FIG. 1]
	a storage storing a correspondence relation between a type of a device, and a transition state candidate group in a stable state of the device of the type; [FIG. 1 and 0056: “The monitoring agent 15 determines the monitoring-target process 11 in accordance with monitoring conditions stored in the monitoring-condition registry 14 and monitors the operating state in a fixed cycle.” See figure 6 teachings of type of a device and transition state (i.e., operating state).]
	at least one memory storing instructions; and [FIG. 8]
	at least one processor configured to execute the instructions to: [FIG. 8]
	acquire event information of a monitoring target device; [FIG. 1 and 0056: “The monitoring agent 15 determines the monitoring-target process 11 in accordance with monitoring conditions stored in the monitoring-condition registry 14 and monitors the operating state in a fixed cycle. At that time, the operating state of a process in which an operating-state acquisition method is defined is monitored using the method…”]
	identify a transition state associated with the event information acquired of the monitoring target device: and [FIG. 1 and 0056: “The monitoring agent 15 compares the operating state detected by the monitoring and an operating state in the most-recent-operating-state list 18 to determine whether the state has changed from the most-recent monitoring cycle. When state transition is detected, the 
	assesse normality/anomaly of the monitoring target device, based on the transition state candidate group associated with a type of the monitoring target device in the stored correspondence relation, and the identified transition state. [FIG. 1 and 0056: “When state transition is detected, the monitoring agent 15 reflects it to the most-recent-operating-state list 18 and notifies the monitoring server 30 of the state transition. At that time, if an autorun action at anomaly detection is defined in the monitoring-condition registry 14, the monitoring agent 15 executes the autorun action.”]
	Regarding claim 2, Fujino teaches: The anomaly assessment device according to claim 1, wherein the at least one processor configured to execute the instructions to assess normality/anomaly of the monitoring target device, based on whether the identified transition state is included in the transition state candidate group associated with a type of the monitoring target device in the stored correspondence relation. [FIG. 1 and 0056: “…operating state of a process in which an operating-state acquisition method is defined is monitored using the method, while the operating state of a process in which no operating-state acquisition method is defined is monitored using a default command… When state transition is detected, the monitoring agent 15 reflects it to the most-recent-operating-state list 18 and notifies the monitoring server 30 of the state transition. At that time, if an autorun action at anomaly detection is defined in the monitoring-condition registry 14, the monitoring agent 15 executes the autorun action.” Also see figure 6.]
	Regarding claim 3, Fujino teaches: The anomaly assessment device according to claim 1, wherein the correspondence relation is identified by a type of another of the monitoring target device being in a stable state, and a plurality of transition states identified in a stable state of the another monitoring target device, before event information of the monitoring target device is acquired. [FIG. 1 and 0056: “The monitoring agent 15 compares the operating state detected by the monitoring and an 
	Regarding claim 4, Fujino teaches: The anomaly assessment device according to claim 1, wherein each transition state candidate in the correspondence relation is a combination of a state before transition and a state after transition, and [FIG. 1 and 0056: “The monitoring agent 15 compares the operating state detected by the monitoring and an operating state in the most-recent-operating-state list 18 to determine whether the state has changed from the most-recent monitoring cycle. When state transition is detected, the monitoring agent 15 reflects it to the most-recent-operating-state list 18 and notifies the monitoring server 30 of the state transition.”]
	wherein the at least one processor configured to execute the instructions to assess normality/anomaly of the monitoring target device, based on whether a combination of a current transition state identified, and [FIG. 1 and 0056: “When state transition is detected, the monitoring agent 15 reflects it to the most-recent-operating-state list 18 and notifies the monitoring server 30 of the state transition. At that time, if an autorun action at anomaly detection is defined in the monitoring-condition registry 14, the monitoring agent 15 executes the autorun action.”]
	a transition state preceding the current transition state is included in the transition state candidate group associated with a type of the monitoring target device in the stored correspondence relation. [FIG. 1 and 0056: “The monitoring agent 15 compares the operating state detected by the monitoring and an operating state in the most-recent-operating-state list 18 to determine whether the state has changed from the most-recent monitoring cycle. When state transition is detected, the monitoring agent 15 reflects it to the most-recent-operating-state list 18 and notifies the monitoring server 30 of the state transition.” Also see figure 6.]
claim 5, Fujino teaches: The anomaly assessment device according to claim 1, wherein a type of the device in the correspondence relation includes at least one of a use condition and a use setting of the device. [FIG. 6 and 0122: “The monitoring-condition records include monitoring conditions which are examples of monitoring setting information, such as server name, a process label, a process name, a process user name, a process ID, a parent process ID, an upper limit of the number of process instances, a lower limit of the number of process instances, an operating-state acquisition method, an autorun action, a notification event specification, and a non-monitoring time period schedule.”]
	Claims 7-11 are rejected based on the same citations and rational given to claims 1-5.
	Claim 13 is rejected based on the same citations and rational given to claim 1.
Examiner’s Comments
No prior art rejections were given to claims 6 and 12 in this Office action. Claim 6 recites the following:
	The anomaly assessment device according to claim 1, wherein the correspondence relation stored in the storage is a correspondence relation between a plurality of types of a device, and the transition state candidate group in a stable state of a device of each type, and
	wherein the at least one processor configured to execute the instructions to: calculate a similarity distance representing a similarity to an item parameter of a type of the monitoring target device in relation to an item parameter of each type included in the stored correspondence relation; and use the transition state candidate group associated with a type having a similarity distance being less than or equal to a predetermined threshold value and being smallest among the calculated plurality of similarity distances.
	Generally the prior art teaches a method for monitoring a target process for anomalies. See Fujino. The claimed invention builds on the prior art and additionally requires: at least one processor configured to execute the instructions to: calculate a similarity distance representing a similarity to an item parameter of a type of the monitoring target device in relation to an item parameter of each type included in the stored correspondence relation; and use the transition state candidate group associated with a type having a similarity distance being less than or equal to a predetermined threshold value and being smallest among the calculated plurality of similarity distances. Accordingly, if the 101 rejections 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113